 

EXHIBIT 10.33

 

CONFIDENTIAL PORTIONS OMITTED

 

Celestica Agreement # **

 

MANUFACTURING SERVICES AND SUPPLY AGREEMENT

 

BETWEEN

 

CELESTICA CORPORATION

 

AND

 

POWERWAVE TECHNOLOGIES, INC.

 

 

** INDICATES THAT CONFIDENTIAL PORTIONS ARE OMITTED AND FILED SEPARATELY WITH
THE COMMISSION

 

1



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

    Section

 

    Recitals

 

  1.   Definitions

 

  2.   Master Purchase Agreement/Purpose

 

  3.   Scope of Services/Operating Model

 

  4.   Term and Termination

 

  5.   Nature of Agreement/Forecasts

 

  6.   Ordering Process for Discreet Purchase Orders

 

  7.   Shipping and Packing and Risk of Loss

 

  8.   Quality Control and Inspection

 

  9.   Non-Conforming Products, RMA Returns

 

  10.   Warranties and Epidemic Failures

 

  11.   Powerwave Warranty

 

  12.   Prices, Payment Terms, Invoicing

 

  13.   Changes

 

  14.   Weekly Releases, Rescheduling, Flexibility, Delivery Delays, and
Performance

 

  15.   Cancellation, Excess and Obsolete Materials

 

  16.   New Product Introduction

 

  17.   Tooling, Consigned Equipment and Consigned Materials

 

  18.   IT Systems Support

 

  19.   Strategic Suppliers and Approved Vendors

 

  20.   Disaster Recovery Plan

 

  21.   Force Majuere

 

  22.   Industrial Property Rights

 

  23.   Publicity

 

  24.   Insurance

 

  25.   Confidential Information

 

  26.   Indemnification

 

  27.   Limitations of Liability

 

  28.   Governmental Compliance

 

2



--------------------------------------------------------------------------------

 

  29.   Miscellaneous

 

List of Exhibits.

    

A

  

Product Attachment

B

  

**

 

 

 

 

3



--------------------------------------------------------------------------------

Manufacturing Services and Supply Agreement

 

This Manufacturing Services and Supply Agreement (the “Agreement”) is entered
into this 1st day of November, 2002 by and between Powerwave Technologies, Inc.
(“Powerwave” or “Buyer”) and Celestica Corporation ( “Seller” or “Celestica”)

 

Recitals

 

A.    WHEREAS, Seller is engaged in contract manufacturing of electronic
products that have applications in commercial markets. Seller desires to
manufacture, test and deliver and service on behalf of Powerwave the power
amplifier and printed circuit board Products described in this Agreement.

 

B.    WHEREAS, Powerwave desires to purchase the Products manufactured by Seller
specifically for Powerwave pursuant to the terms and conditions of this
Agreement.

 

C.    WHEREAS, to avoid repetitive negotiations, the parties desire to enter
into this Agreement establishing the terms and conditions which will be
applicable to the contract manufacturing services to be provided by Seller.

 

D.    WHEREAS, Seller and Powerwave entered into a Letter of Agreement dated as
of January 1, 2002 and Amendment 1 to the Letter Agreement dated as of June 11,
2002 . This Agreement is intended to replace the Letter of Agreement and all
other amendments to the Letter of Agreement.

 

NOW THEREFORE, in consideration of the mutual promises hereinafter set forth,
the parties agree as follows:

 

1.    Definitions.

 

A.1 “Material” shall mean any components and other materials comprising or
comprised in Products.

 

A.2 “Product” means the printed circuit boards and other items listed on Exhibit
A hereto (“Product Attachment.”)

 

B. “Order” or “Purchase Order” means a single purchase order or blanket purchase
order submitted by Powerwave to Seller, subject to the terms of this Agreement.

 

C. “Product Requirements Specification”shall mean Bills of Materials,
schematics, assembly drawings, process documentation, software, tooling provided
by Powerwave, technical and functional information and processes, quality
control, regulations, test specifications and procedures, product quality, and
Approved Vendor lists for the Products, agency requirements on a country by
country basis as agreed to between the parties, and packaging requirements.

 

4



--------------------------------------------------------------------------------

 

D. “Delivery Date” means the date when Product is to be delivered to the
designated Ex-Works point as specified on Powerwave’s Orders.

 

E. “Project Plan” shall mean the plan mutually developed and agreed to by
Powerwave and Seller for the purpose of preparing product and process for
manufacture at Seller. The Project Plan will include a statement of work and
development schedule, and any other information required to guide the
development activity, such as resource assignments and responsibilities. These
Project Plans will be developed on an as needed basis, but will generally be per
Product to be manufactured by Seller.

 

F. “Business Days” shall mean those days, from Monday through Friday, which are
not declared as national holidays in the countries where the Seller manufactures
the Products.

 

G. “Calendar Days” shall mean all days, Sunday through Saturday, which appear on
the calendar from January 1 through December 31 in the countries where the
Seller manufactures the Products.

 

H. “Quality Plan” shall include all documentation, processes and procedures
agreed to by the parties necessary to manufacture, inspect, and accept Products
as well as delivery and service the Products. The Quality Plan includes (1) IQA
inspection and ECO control of material, (2) manufacturing and process
procedures, and (3) manufacturing process control and quality control systems.

 

I. “Acceptance of Product” are the quality audits and out of box audit (AOB)
used by Seller as final acceptance for Products prior to shipping Products to
Powerwave.

 

J. “Product and Process Documentation” means documentation provided by Powerwave
or developed by Seller to be used to manufacture Products including: bills of
material, approved vendor list (AVL), assembly drawings, line layouts, process
documentation, quality and inspection plans, test processes, and packaging
requirements.

 

K. “RMA” means a return material authorization to be provided by Seller to
Powerwave.

 

L. “Affiliate” means with respect to a party hereto, a corporation that directly
or indirectly controls, is controlled by or is under common control with that
party.

 

M. “Intellectual Property” or “IP” means, throughout the world, all copyrights
and any rights in the nature of copyright (including, without limitation, so
called “neighboring rights,” database rights and other “sui generis” rights),
all patents, utility models, design patents, registered designs and other design
rights, trade secrets and other intellectual or industrial proprietary rights
including, without limitation, the right to apply for, file or register any of
the foregoing and rights under such applications, filings or registrations.

 

N. “SLA” means the Service Level Agreement which shall be mutually agreed to
between the parties.

 

 

5



--------------------------------------------------------------------------------

O. “Authorized Powerwave Representative” means any of the individuals listed in
the SLA. These individuals are the only people who have the ability to bind
Powerwave with the Seller under the terms of this Agreement. Powerwave may
change the names of the individuals from time to time by providing prior written
notice to Seller.

 

P. “Authorized Celestica Representative” means any of the individuals listed in
the SLA. These individuals are the only people who have the ability to bind
Celestica with Powerwave under the terms of this Agreement. Celestica may change
the names of the individuals from time to time by providing prior written notice
to Powerwave.

 

2.    The Master Purchase Agreement/Purpose.

 

2.1 The purpose of this Agreement is to set forth the terms and conditions under
which, during the term hereof, Seller shall manufacture certain Products. Unless
otherwise agreed by both parties in writing, this Agreement applies to all
Orders which Powerwave may place with the Seller for the Products during the
term of this Agreement and any renewals thereof. The terms and conditions of
this Agreement shall apply to any Order placed by Powerwave, whether or not this
Agreement or its terms and conditions are expressly referenced in the Order.
Unless otherwise agreed by both parties in writing for a specific transaction,
no inconsistent or additional conditions in any Order, sales acknowledgement,
confirmation, correspondence or release shall be applicable to a transaction
within the scope of this Agreement. Both parties agree that any terms on their
purchase or sale documents used as releases hereunder which are in any way
inconsistent with this Agreement (or the exhibits to the Agreement) shall be
inapplicable and the terms of this Agreement shall govern. Neither party shall
require (i) waivers or releases of any personal rights or (ii) execution of
documents which conflict with the terms of this Agreement from employees of the
other party in connection with visits to its premises.

 

2.2 From time to time Powerwave or its Affiliates may wish to purchase services
from Seller. Such services may include, but shall not be limited to:
development, design, engineering, out-of-warranty repair, prototyping,
distribution or other services as Powerwave may request and Seller may provide
from time to time and which may be described in more detail in various
statements of work or Orders. In such event Powerwave or its Affiliates, as
applicable, shall issue an Order to Seller or its Affiliates. The Order shall
incorporate by reference the terms and conditions of this Agreement and, with
respect to that Order, this Agreement shall be interpreted as if it had been
entered into directly by Seller or its Affiliates and Powerwave or Powerwave’s
Affiliates, as applicable. By issuing an Order, Powerwave or its Affiliates
agrees to be bound to the terms and conditions of this Agreement. Powerwave and
Seller will provide a copy of this Agreement to its Affiliates. Unless otherwise
agreed to in writing between the parties, Seller shall perform all Services in
accordance with the terms and conditions set forth in this Agreement and at a
mutually agreed upon price.

 

3.    Scope of Services/Operating Model.

 

3.1 Seller shall manufacture, assemble, test and deliver Products that meet
agreed to specifications provided by Powerwave. Seller will purchase material at
lead-time per the Powerwave AVL necessary to manufacture Products per Powerwave
Orders and forecasts. It is

 

6



--------------------------------------------------------------------------------

Powerwave’s intention to involve Seller in the vendor selection process. Seller
is responsible for all inventory management and quality control using standard
industry practises and any other practises as mutually agreed to between the
parties. Seller agrees to provide incoming visual inspection and obtain
certificates of compliance (C of C’s) where appropriate to ensure that only
parts conforming to the component specification are used to manufacture products
for Powerwave. Powerwave may consign certain key components to Seller for the
manufacture of the Products. Seller will be responsible for securing and
maintaining sufficient plant and equipment and qualified assemblers, technicians
and management to fulfill all obligations contained in the Agreement. Seller
will provide detailed manufacturing and quality plans as agreed to between the
parties that include a description of processes, equipment, data collection and
reporting required to ensure Powerwave Products will meet the agreed to
specifications. Seller agrees to support Product launch activities with
technical support on design for manufacturability and testability, agency
documentation and compliance, quality and project management support.

 

3.2 Both Seller and Powerwave will appoint one or more program managers for its
respective project activities to act as commercial and technical liaisons with
the other party. Each party will assign appropriate personnel, as it shall deem
necessary in its sole discretion; provided, however, that each party shall use
its reasonable commercial efforts to perform the activities for which, by the
terms of this Agreement, it is responsible. Both parties shall provide
manufacturing, test and quality engineering support, if needed, at each others
facilities as mutually agreed upon. Seller agrees to work with Powerwave to
further develop cross-company processes in the following functional areas:
project management, supply chain planning, procurement, order management,
manufacturing operations, logistics, quality control, documentation and ECO
control, service operations and information technology (IT.) Seller and
Powerwave shall meet once per calendar quarter at an agreed upon location to
hold quarterly business reviews of the performance under this Agreement.

 

4.    Term and Termination.

 

4.1 This Agreement shall become effective when signed by an authorized
representative of Powerwave and Seller and the term of this Agreement is twenty
four (24) months from the effective date. This Agreement will automatically
renew for additional one (1) year terms after the expiration of the initial term
unless either party receives from the other, at least six (6) months prior to
the end of the initial term or any renewal term, written notice to terminate
this Agreement at the end of the then current term.

 

4.2 This Agreement may be cancelled in whole or in part by either party by
providing six (6) months advance written notice, provided, however, that the
parties hereto may agree in writing to a shorter notice period. In the event of
termination pursuant to this section 4.2: (a) termination of this Agreement will
not prejudice accrued rights and liabilities (including payment for Product
delivered) of either party; (b) on termination or other discharge of this
Agreement, Seller, will following Powerwave’s request, deliver to Powerwave all
Powerwave property and any equipment bought on behalf of Powerwave; (c) Seller
will stop work pursuant to this Agreement to the extent specified in the
termination notice or as otherwise agreed to between the parties. ; (d) Seller
will terminate all subcontracts and orders that relate to terminated work; and
(e) Seller will complete the work in progress for all non-terminated work

 

7



--------------------------------------------------------------------------------

4.3 Either Powerwave or Seller may terminate this Agreement upon the other
party’s material breach of this Agreement, provided that (a) the non-breaching
party first shall have sent written notice to the breaching party describing the
breach in reasonable detail and requesting it be cured, (b) the breaching party
does not cure the breach within ** days following its receipt of such notice and
(c) following the expiration of the ** cure period, the non-breaching party
sends a second written notice to the breaching party indicating that the
non-breaching party has terminated the Agreement. The following will be
considered a material breach of this Agreement: (i) the failure of either party
to perform or observe any material term, condition or covenant to be performed
by it under this Agreement; or (ii) an unauthorized assignment of this
Agreement.

 

4.4 Powerwave or Seller may terminate this Agreement immediately, if either
party becomes insolvent or is declared bankrupt, or if a receiver and manager,
liquidator, trustee in bankruptcy or other officer with similar powers is
appointed over all or a substantial part of the assets of that party, or if that
party files a proposal or notice of intention to make a proposal under the
Bankruptcy and Insolvency Act or any similar law or any equivalent event occurs
under any relevant jurisdiction. The termination of this Agreement will not
affect any Order which has been dated and acknowledged prior to the effective
date of termination. The terms of Article 15 will apply to any Orders cancelled
as a result of termination pursuant to this Article 4.

 

4.5 Upon any termination, the parties will use commercially reasonable efforts
to cooperate in the orderly wind down of operations of Powerwave, taking into
account Powerwave’s need to avoid interruption of supply. Upon termination of
this Agreement due to Seller’s material breach, the Seller agrees to meet in
good faith with Powerwave to create and execute a transition plan which will
include: (i) a transfer of all Materials at a price to be agreed upon; (ii) a
transfer of all tooling and equipment bought specifically for Powerwave’s
Product at a price to be agreed upon; (iii) transfer of all Powerwave’s tagged
assets and any equipment bought on behalf of Powerwave; (iv) a schedule to
complete the remaining Orders; and (v) any other items to be agreed upon between
the parties. Subject to the Seller’s confidentiality obligations and security
requirements, Powerwave may audit the Seller during the winding down of
operations concerning any Powerwave tagged assets or any equipment bought on
behalf of Powerwave.

 

5. Nature of Agreement; Forecasts. This Agreement does not create any obligation
on the part of Powerwave to purchase any particular quantity or dollar amount of
Products from Seller until an Order has been placed for the Products by
Powerwave. Powerwave may periodically issue blanket purchase orders to cover the
purchase of Products up to the maximum dollar amount or quantity specified on
the blanket purchase order. Seller agrees that the quantities or dollar amounts
listed on the blanket Purchase Order are the maximum quantities or dollar
amounts of Products that can be purchased by Powerwave under the purchase order
and are not commitments to buy any specific dollar amount or quantity of
Products. Orders for Products only can be placed by Powerwave submitting a
written purchase order or a release against a blanket purchase order. Seller
should not rely on oral statements of Powerwave employees, as Powerwave only
places orders for Products through written purchase orders or a release against
a blanket purchase order. Subject to the terms of this Agreement, Powerwave may
from time to time provide Seller with forecasts, such forecasts are for planning
purposes only and shall not be considered a commitment by Powerwave to purchase
the Product shown in the forecast, except as may otherwise be provided in this
Agreement.

 

8



--------------------------------------------------------------------------------

6.    Ordering Process for Discreet Purchase Orders.

 

6.1    From time to time, Powerwave may place orders for discreet quantities of
Products on scheduled delivery dates by issuing one or more discreet Purchase
Orders. Seller shall not consider verbal orders as valid until Seller receives
an approved written Purchase Order. The principal method of Seller delivery
notification shall be weekly releases against blanket purchase orders as
described in section 14 of this Agreement.

 

6.2    Seller will acknowledge receipt of Orders and the vendor delivery
schedule report within ** Business Days after receipt and notify Powerwave of
acceptance or non-acceptance of Orders and vendor delivery schedule report
within ** Business Days of receipt. In case Seller’s confirmation of an Order or
Seller’s invoice or Powerwave’s Orders contains terms and conditions which are
in conflict with or attempt to amend this Agreement, such conflicting or
additional terms and conditions shall be regarded as null and void, unless
specifically accepted by Powerwave or Seller in writing.

 

7.    Shipping and Packing and Risk of Loss.

 

7.1    Except as otherwise agreed, all Products sold to Powerwave are delivered
Ex Works (Incoterms 2000) Seller’s premises of manufacture. Seller shall follow
Powerwave’s reasonable shipping instructions and use Powerwave’s recommended
freight carriers. Seller will use its commercially reasonable efforts to timely
ship the Product to meet the agreed Delivery Dates. If due to Seller’s failure
to fulfill its obligations, the specified method of transportation will not
permit Seller to meet the Delivery Date specified in an Order, the Products
affected shall be shipped by air transportation or other expedient means
acceptable to Powerwave and Seller will pay for any resulting increase in
freight costs over the specified method of transportation. Shipments shall be
made to the following location unless otherwise specified:

 

Powerwave Technologies, Inc.

1395 S. Lyon Street

Santa Ana, CA 92705

 

7.2    The following information shall be listed on all packing lists:

 

  •   Blanket Purchase Order No.

  •   Line Item

  •   Powerwave Part No.

  •   Seller Part No.

  •   Date of Shipment.

  •   Quantity

 

9



--------------------------------------------------------------------------------

7.3    Tariff Provisions.

 

Seller shall make all shipments in conformity with governing tariff rules and
regulations and packaging specifications, except where otherwise specifically
required by provisions of this Agreement.

 

7.4    Routing Instructions.

 

Seller shall request prior routing instructions for delicate equipment or for
emergency shipments. Seller shall not declare any value for carriage or
insurance. Shipments shall be released to minimum value of governing
classification or tariff, or insured for minimum value for tractability. Except
where not feasible, Seller shall consolidate all shipments to the delivery point
specified herein, for any one-day, on one bill of lading. Where multiple
packages comprise a single shipment, Seller shall consecutively number each
package (e.g., “1 of 3”).

 

7.5    Packing and Packaging.

 

Seller shall preserve, package, handle, and pack the Products so as to protect
the Products from loss or damage, in conformance with good commercial practices,
Powerwave’s specifications, government regulations and other applicable
requirements. Seller shall be responsible for any Product damage caused by any
failure to comply with packaging specifications. Seller shall provide a detailed
packing list attached to each pallet or container enclosed in a weatherproof
package marked “Packing Slip Inside.” The packing slip and other documentation
shall bear the applicable PO number and shipping destination. Cartons or pallets
shall be consistently labeled and facing the same direction. Seller shall be
responsible for any loss or damage due to its failure to properly preserve,
package, handle or pack the Products. Hazardous materials must be packed and
labeled as required by the appropriate government and carrier regulations.
Machined surfaces must be given special protection against rust, corrosion, or
any physical damage. Where applicable, all sides of the package shall be
stenciled, using waterproof ink, with the appropriate marks, in English, listed
below:

 

— FRAGILE

— HANDLE WITH CARE

— THIS END UP (Stencil and arrow pointing up.)

 

If Buyer directs Seller to mark or label any Parts with a trade name, trademark,
or logo owned or licensed by Powerwave, Seller shall apply the marking or
labeling only on the quantity of Products and in the manner specified in
Powerwave’s written instructions.

 

7.6    Intentionally left blank

 

7.7    Delivery and Title.

 

Subject to the terms of this Agreement, if Seller makes any shipment more than
** Business Days prior to the scheduled delivery date by the specified method of
transportation, Powerwave may delay processing the invoice until the delivery
date. Seller warrants that, upon delivery of the Products to the Ex Works point,
title will pass to Powerwave free and clear of all liens, claims, security
interests or encumbrances and that no Products purchased hereunder shall be

 

10



--------------------------------------------------------------------------------

subject to any agreement under which any interest therein or encumbrance thereon
is retained by any third party. Powerwave is responsible for obtaining: (a) any
necessary export and import licenses relating to the Products; and (b) any
government or regulatory approvals relating to the marketing, sale or use of the
Products and maintaining compliance with all applicable laws and regulations in
any jurisdiction to or from which Products are shipped or in or from which the
Products are marketed, distributed or sold.

 

8.    Quality Control and Inspection.

 

8.1    Powerwave’s quality target is to accept only Products fully conforming to
the Product Requirements Specification. Seller shall provide a formal Quality
Plan for each Product that includes manufacturing process and capability
metrics, product certification, in process and final test procedures, data
collection, data reporting and quality control procedures for the manufacturing
process that could be used to accept/reject Products. Quality plans must be
agreed to prior to initial production shipments and shall include the items
listed in the SLA.

 

8.2    Seller shall manufacture the Products to the Product and Process
Documentation and quality control standards established by Powerwave and
mutually agreed to by Seller and Powerwave. Seller shall inspect all Products
prior to shipment to Powerwave to determine whether such Products meet the
agreed upon process controls, test yields, end-of-line audits and out-of-box
audits. Inspections will be held according to the following documents in order
of precedence:

 

  •   Powerwave Source Control Drawing

 

  •   Powerwave Fabrication Drawing

 

  •   Seller Generated Special Drawing

 

8.3    As detailed in the SLA to be agreed to by the parties, Seller shall keep
and maintain manufacturing process inspection and test records for the
manufacture of Powerwave’s Products, which shall be available for inspection for
Powerwave and allow copies to be made and extracts to be taken and shall furnish
any information which may be reasonably required by Powerwave with respect
thereto.

 

8.4    Powerwave may also perform specific incoming inspection and out-of-box
audits at its facilities to determine whether the Products meet the Product
Requirements Specification. Such inspections shall be completed by Powerwave
within ** Calendar Days after delivery of Product to Powerwave. It is expressly
agreed that inspections and/or payments prior to delivery will not constitute
final acceptance. If the Products delivered do not meet the Product Requirements
Specification, then Powerwave shall have the rights as specified in Section 9.

 

8.5    Powerwave reserves the right during regular business hours and following
reasonable advance notice to Seller and subject to Powerwave’s confidentiality
obligations, to inspect Seller’s facilities or quality control procedures and
perform reasonable source verifications and quality assurance audits, both prior
to the first delivery of Products and periodically thereafter, in order to
verify compliance with the Product Requirements Specification and Product and

 

 

11



--------------------------------------------------------------------------------

Process Documentation. Any such inspections or audits shall not relieve Seller
of its obligation to deliver conforming Product in accordance with specified
delivery dates. Seller agrees to provide suitable office space within Seller’s
manufacturing facility with telephone and IT network capabilities for the
individuals performing the inspections or audits.

 

8.6    All Materials used to manufacture Products have been inspected (visual)
using reasonable commercial practices and agreed to internal quality control
standards.

 

9.    Non-Conforming Products, RMA and Returns.

 

9.1    Intentionally left blank

 

9.2    If Powerwave believes that any shipment of Product has failed the
incoming inspection, fails out of the box (dead on arrival, does not power up)
or should be rejected because it is a Noncomplying Product (as defined below) or
does not comply with the applicable warranties as outlined in Article 10,
Powerwave will give Seller written notice, giving sufficient details of the
failure or rejection. All returned Product shall include documentation
describing the nature of the defect, how it was discovered and under what
conditions it occurred. In the event of failing to meet incoming inspection,
Seller shall be entitled to receive a reasonable number of samples of the
Noncomplying Product. Powerwave requires an RMA from the Seller prior to
returning any Product. An RMA will be provided by Seller to Powerwave within **
Business Days of Powerwave’s request. The Seller’s issuance of an RMA will not
be unreasonably withheld. Upon return of the Noncomplying Products, Seller will,
at its election either repair, replace or credit Powerwave for the Noncomplying
Products. The cost associated with any such repair, replacement, or credit will
be the responsibility of the Seller. In the case of replacement or credit, title
to the Non-complying Product shall pass to Seller on delivery to Seller.

 

9.3    If any Product is defective or otherwise not in conformity with the
Product Requirements Specification (“Noncomplying Product”), Powerwave may (i)
return the Noncomplying Product to Seller at its place of manufacture of the
Product or at a designated repair facility for the Product for replacement or
reworking at Seller’s expense, or (ii) ** provided that Seller authorizes ** in
writing. The Seller’s target turnaround time for repairs pertaining to
Noncomplying Product will be ** Business Days from date of receipt at the repair
site. Seller and Powerwave will agree in the SLA to the applicable repair
procedures and processes including but not limited to the establishment of
Regional Repair Centers including the cost of establishing such centers and turn
around times for repairs. If Seller fails to repair and deliver the Product to
Powerwave within ** Business Days after receipt. Powerwave may reject the
Product and Seller will issue ** for the affected Product. The parties agree to
review the status of Product repairs and repair cycles at their quarterly
business reviews or more frequently as mutually agreed.

 

9.4    Unless otherwise agreed to between the parties (**) in the absence of
earlier notification of rejection, Powerwave will be deemed to have
acceptedProducts ** Calender Days after delivery.

 

12



--------------------------------------------------------------------------------

9.5    Seller will provide a quarterly summary report showing all repairs made
during the period. The report will include model number, serial number,
completion date of warranty service, description of failure condition, parts
required to make repair. If Seller becomes aware of any quality issues, design
or manufacturing defect, other issues, whether Seller or supplier related, which
may impact Seller’s compliance with the Product Requirement Specification or
Product and Process Documentation then Seller will promptly notify Powerwave of
the nature of such issues and provide the known technical details. Powerwave
reserves the right to suspend Product shipments until resolution of the above
issue.

 

10.    Warranties.

 

10.1    Seller warrants that all Products are: (i) free from defects in
workmanship; (ii) new and unused; (iii) manufactured in accordance with and
conforming materially to the Product Requirements Specification; and (iv) free
of all liens and encumbrances.

 

10.2    With respect to ** in the Products that are **, Seller will ** to
Powerwave of all **, to the extent permitted.

 

10.3    Seller warrants that all services will be performed in compliance with
applicable specifications and with the skill, care and diligence and in
accordance with the applicable standards currently recognized in Seller’s
industry or profession.

 

10.4    All warranties specified in this Section 10 shall (i) survive any
inspection, delivery, test acceptance, use or payment by Powerwave; (ii) be in
effect for the ** month period following delivery to Powerwave. Powerwave shall
promptly after discovering the defect notify the Seller. Any defective Product
shall be returned prepaid to Seller’s designated repair location within **
months after original delivery by Seller (which period shall not be extended by
the repair or replacement of Product), except where the defect is discovered in
the last month of the warranty, where Powerwave notifies the Seller in
accordance with this Article and returns the defective Product no later than **
Calendar Days after the expiration of the warranty period. Any repaired Product
shall be warranted for the remainder of the warranty period or ** Calendar Days,
whichever is the greater.

 

10.5.1    The Seller agrees that it will, without charge, during the warranty
period following delivery, repair, replace or credit, at the Seller’s option,
any, Products which do not comply with the above warranties. Powerwave will pay
for the return of Products to the Seller’s designated premises. Celestica will
pay for the redelivery to Powerwave’s premises as directed by Powerwave of all
repaired or replaced Products, where the returned Products were found by the
Seller to be defective under Article 10.1 above. For any Products which are
found by the Seller not to be so defective (NDF) Powerwave will pay to the
Seller all redelivery costs and the parties shall agree upon ** per unit, if any
of each such Product type. In the case of Product replacement: title to replaced
Product will pass to the Seller on delivery to Seller; and title to replacement
Product will pass to Powerwave on delivery to Powerwave.

 

13



--------------------------------------------------------------------------------

10.6.1    If Powerwave experiences an ** for any cause Powerwave will promptly
inform Seller of the nature of such failure, provide the known technical details
at the time and the parties agree to meet together to address the issue.

 

**. This article shall only apply to Product within ** years of its delivery
date.

 

**. The parties will work together on a recovery plan that addresses the repair
and replacement of the affected Product within a reasonable time frame **.

 

10.7 The above warranties do not apply to:

 

(1)   Products which have been misused (placed in an unsuitable physical or
operating environment), modified, damaged, or caused to fail by any product or
service not supplied by Seller or subjected to any repair not authorized in
writing by Seller in advance;

 

(2)   Any design defect caused by Powerwave or by an error or omission in any
Powerwave written information or in any other drawings, documentation, data,
software, know-how or Materials provided or specified by Powerwave;

 

(3)   Unless otherwise agreed to in writing between the parties, Prototypes and
pre-production or pilot versions of Products will be supplied “as is” without
warranty of any kind; or

 

(4)   Products for which the Seller has not performed the standard inspection
and test procedure at the request of Powerwave.

 

10.8    Non-warrantable issues: The Seller will use its reasonable commercial
efforts to support Powerwave in resolving non-warrantable issues such as a
defect in a component, or a malfunction in a component and resolving quality
issues with third party component manufactures. As well, the Seller using its
reasonable commercial efforts and to extent permitted and available will provide
upon Powerwave’s request ** to Powerwave. The parties shall cooperate in good
faith to find the cause of such defects and take remedial measures. If there is
a defect in a component within the warranty period, Celestica and Powerwave
agree to ** for ** the Product with a ** or **.

 

10.9    EXCEPT AS OTHERWISE PROVIDED FOR IN SECTION 27 THIS ARTICLE 10 SETS OUT
SELLER’S SOLE OBLIGATION AND LIABILITY, AND POWERWAVE’S EXCLUSIVE REMEDIES FOR
CLAIMS BASED ON DEFECTS IN OR FAILURE OF ANY PRODUCT OR SERVICE OR THE SUBJECT
MATTER OF ANY PRODUCT OR SERVICE AND REPLACES ALL OTHER WARRANTIES OR
CONDITIONS, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO IMPLIED WARRANTIES
OR CONDITIONS OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE PROVIDED
ALWAYS THAT SELLER DOES NOT EXCLUDE OR LIMIT ITS LIABILITY FOR DEATH OR PERSONAL
INJURY RESULTING FROM ITS NEGLIGENCE NOR LIABILITY FOR BREACH OF ANY TERM
IMPLIED BY STATUTE TO THE EXTENT THAT SUCH LIABILITIES CANNOT BY LAW BE LIMITED
OR EXCLUDED.

 

14



--------------------------------------------------------------------------------

 

11.   Powerwave Warranty

 

11.1    Powerwave warrants that Powerwave information and any other items or
information supplied by Powerwave are accurate and contain all items and
information of Powerwave necessary for the Seller to manufacture and deliver the
Products and Services.

 

12.    Prices; Payment Terms; Invoicing.

 

12.1(a)    The initial unit prices for the Products are specified on the Product
Attachment and the prices include packing, labeling and part marking. The price
for each Product will be quoted in US Dollars using an agreed upon pricing model
whereby the ** are per Exhibit A. Under the pricing model, the ** and supplier
selection information for all purchased materials will be shared with the
intention of selecting the components and suppliers that provide the **, subject
to the supplier being on the AVL. Payment may be refused by Powerwave for any
additional work performed which is not within the Product price as shown in the
Product Attachment, except for NRE charges as mutually agreed to, or cost
incurred in excess of the Product unit price unless authorized in writing by an
Authorized Powerwave Representative.

 

12.1(b)    Prices will be subject to review by the Parties on a quarterly basis
(and at such other times as may be agreed) at the Quarterly Business Review to
be arranged by the authorised representatives of the parties. In the event where
prices are related to volume and minimum order quantities, and Powerwave does
not purchase the anticipated volume or minimum order quantity of Product, such
discrepancies will be reviewed on a quarterly basis. Price adjustments may be
implemented as the parties agree. Changes to Prices, and the manner and timing
of their implementation, will be agreed by the parties on a fair and reasonable
basis at such review meeting including how to address inventory variances
resulting from price changes.

 

12.2    All invoices shall include the following information:

 

  •   Blanket Purchase Order Number

  •   Powerwave Part Number and description

  •   Unit price and extended total

  •   Date of shipment

 

12.3 (a)    Products shall be invoiced upon shipment. Payment terms shall be **
Calendar Days payable in US Dollars, from the date of invoice. Where permitted
by local law, either party may off set or net amounts provided prior written
authorization is received by the requesting party.

 

12.3 (b)    For local sales in China with billing and settlement in Chinese Ren
Min Bi (RMB) Celestica submits quotations every month to Powerwave in US
dollars. For Chinese domestic sales, the purchase orders, commercial invoices
and payments shall be done in (RMB) by utilizing a ** month fixed exchange rate
between US dollars and RMB. The fixed rate is the USD bank sell rate (rate bank
sells USD & buys RMB) published by Bank of China on Dec 31 and Jun 30. This
exchange rate will be held constant for the ** months

 

15



--------------------------------------------------------------------------------

 

following January 1st and July 1st with a provision that if the fluctuation of
the exchange rate exceeds ** of the fixed rate in any given month, Celestica
shall reset the exchange rate based upon most current exchange rate published by
Bank of China. The exchange rate can be reset up to a maximum of 5 times during
the **month period if needed upon the provision of advance written notice by
Celestica. The reset of the exchange rate shall not apply to outstanding
invoices; however, it shall apply to any outstanding Purchase Orders of
Powerwave. The forestated formulae and provisions are valid for ** with an
automatic renewal if there are no objections from either party involved.

 

12.3 (c)    If Powerwave fails to make any payment by the due date the Seller
will provide Powerwave with ** Calendar Days written notice. If payment has not
been received within ** Calendar Days after the written notice and if such
amount is not subject to a good faith dispute or reconciliation discrepancy, the
Seller may in addition to its other rights and remedies elect not to perform any
further obligations under this Agreement and/or Order until payment is received.
The parties will use all reasonable efforts to reconcile disputed invoices,
billing inaccuracies, and other discrepancies or errors within ** Calendar Days
after a party has notified the other party in writing of such a disputed
invoice.

 

12.4    Powerwave may request a price decrease ** with firm price negotiations
to be conducted every ** months at a mutually agreed upon time and location.
Upon receiving such request Seller will consider the proposal and negotiate a
mutually agreeable resolution in good faith. Seller and Powerwave will use their
reasonable efforts to achieve a cost reduction target of ** to ** per calendar
quarter for the ** quarters of the full Product production. Seller and Powerwave
agree to implement an aggressive price reduction program that targets specific
areas of the Product that shall include but is not limited to a pass-through of
cost savings derived from manufacturing efficiency improvements, quality
improvements, and material cost savings. Any cost savings which are achieved by
the Seller as a result of changes proposed by the Seller will be dealt with in
the following manner and the calculation of such cost savings sharing will
commence in the quarter following the quarter in which Seller’s implementation
costs were fully recovered: (a) Seller will retain ** of the cost savings to the
end of the first full quarter after Seller fully recovers any costs of
implementation; (b) the savings will be shared by Seller and Powerwave on a **
basis in the subsequent quarter: and (c) thereafter, ** of the savings will be
to the benefit of Powerwave.

 

12.5    Unless Powerwave provides appropriate exemption certificates, Powerwave
will be responsible for and will pay all taxes including value added taxes,
duties or other governmental or regulatory charges in any country resulting from
the performance of this Agreement, except for any income related taxes for which
Seller is directly liable. Seller using its reasonable commercial efforts shall
notify Powerwave of any non income tax liabilities incurred on behalf of
Powerwave or arising in connection with doing business with Powerwave as soon as
practicable and will make all reasonable efforts to minimize the amount of any
such tax liabilities.

 

12.6 **. The Seller agrees to fulfill its obligations in this Article in good
faith.

 

13.    Changes.

 

16



--------------------------------------------------------------------------------

 

13.1    Engineering Changes Proposed By Seller.

 

Seller may not discontinue the manufacture of any Product nor make any changes
that affect the form, fit, function quality, reliability, or interchangeability
of any Product without the prior written approval of a member of an Authorized
Powerwave Representative. Seller shall notify Powerwave of any proposed change
to any Product and shall supply a written description of the expected effect of
the change, including the effect on price, and any cost savings permitted by the
change. In addition, Seller shall provide Powerwave with sample builds
reflecting the change as well as a product evaluation test for the sample builds
that includes yield and test results for the sample builds. Powerwave shall
approve or disapprove the proposed changes within ** Business Days after receipt
of Seller’s written request and the supporting information described above.
Seller may not change or modify the Product without Powerwave’s prior written
consent. Changes shall not be binding upon Powerwave except when specifically
confirmed in writing signed by an Authorized Powerwave Representative
Information, advise, approvals or inspections given by Powerwave’s technical
personnel or other representatives shall be deemed expressions of personal
opinions only and shall not affect Powerwave’s and Seller’s rights and
obligations. Upon approval by an Authorized Powerwave Representative such
changes shall be documented and incorporated into the Product Requirements
Specification and Product and Process Documentation. In addition Seller may not
change Seller’s manufacturing site or process without the prior written approval
of Powerwave.

 

13.2    Engineering Changes Requested By Powerwave.

 

Powerwave reserves the right at any time, to change by a written notice (ECN),
the Product Requirements Specification or Product and Process Documentation.
Powerwave also may make changes to the packaging and assembly and test
procedures. Finally, Powerwave may make changes in the amount of any property or
services furnished by Powerwave. When Seller receives an ECN related to a
Material issue it will provide a detailed response within approximately ** to **
Business Days of receipt. When Seller receives an ECN related to a process issue
it will provide a detailed response within ** or less Business Days of receipt.
If any such change causes an increase or decrease in the price of Products under
this Agreement or in the time required for Seller’s performance, Seller shall
promptly notify Powerwave and assert its claim for adjustment within ** business
(**) days after the change is ordered, and an equitable adjustment shall be
made. Powerwave will pay for all Materials rendered Obsolete or Excess due to
any accepted change per section 15.

 

13.3    Unless otherwise agreed to between the parties, all costs of
implementing ECN’s (including without limitation: premium costs of Materials;
Material handling charges; process and tooling charges; administrative charges;
engineering charges; and evaluation and testing costs) will be the
responsibility of Powerwave, except for ECN’s initiated by Seller solely to
improve its manufacturing processes.

 

14.    Weekly Releases, Rescheduling, Flexibility, Delivery Delays.

 

17



--------------------------------------------------------------------------------

 

14.1    The principal delivery notification method to be used between Powerwave
and Seller is described below. Powerwave will place a blanket purchase order for
Products and the blanket purchase order typically covers a period of one year.
The blanket purchase order covers the purchase of Products up to the maximum
dollar amount or quantity specified in the blanket purchase order. Seller agrees
that the quantities or dollar amounts listed on the blanket purchase order are
the maximum quantities or dollar amounts of Products that can be purchased by
Powerwave under the purchase order and are not commitments to buy any specific
dollar amount or quantity of Products. Orders for Products can only be placed by
submitting a weekly release as described below. Powerwave will communicate and
update its requirements for Products on a weekly basis by providing Seller with
a Vendor Delivery Schedule Report (VDS). The VDS contains two headings under
each Product number. The heading “Released to Ship” shows the quantity of the
Product to be released to Powerwave for delivery on a specific date. The heading
“Forecast” shows Powerwave forecast needs for the supply of Product on a weekly
basis for the first ** and then on a monthly basis for the next **. As agreed to
between the parties Powerwave forecasts will be loaded by Seller in weekly
increments in the material planning system. The VDS is typically provided on the
close of business on every Tuesday or the second business day of a standard work
week and updated on a weekly basis. Powerwave hereby authorises the Seller, and
the Seller shall be entitled, to order Materials (for which Powerwave will be
responsible in accordance with Article 15 herein) as necessary to support Orders
and Forecasts and in accordance with Material leadtimes. Such authorization
shall include without limitation, additional Materials as are, reasonably
required, taking into account any supplier minimum order requirements, packaging
sizes and economic order quantities. Powerwave and Seller shall agree to a
long-lead time and Non-Cancelable and non-returnable part list.

 

The Seller may order Materials with lead-time of more than ** weeks (this
includes ** week incoming from the vendor, ** weeks raw material, ** week work
in process, ** week in transit to the hub and ** week in hub) and Material that
is non-cancelable or non-returnable only with Powerwave’s prior written approval
and such approval shall not be unreasonably withheld by Powerwave. On a monthly
basis the Seller will provide Powerwave with a report of Materials with
lead-times greater than ** weeks and Material that is non-cancelable or
non-returnable. Powerwave shall provide its written approval to the Seller
within ** Business Days from receipt of the report. Where Powerwave fails to
approve such reports the Seller will not be responsible for missed delivery
dates, delivery delays, Product shortages or delays in providing replacement or
repairing the Products under the Seller’s warranty obligations to the extent
such failure or delay is caused by Powerwave’s failure to or delay in approving
the report.

 

Seller is authorized to ship only the quantity listed under the “Released to
Ship” heading. The quantity under the heading “Forecast” is for Seller’s
planning purposes only to assure manufacturing capacity and material planning
and procurement and not to be released to build.

 

14.2    The first ** weeks on the VDS under the forecast heading represents a
binding commitment as to the quantity of Products ordered by Powerwave of which
the first three weeks may not be rescheduled or cancelled (“Firm Commitment.”)
Provided the “release to ship” or “forecast” columns on the VDS are not revised
upward in excess of the flexibility parameters described below, the “release to
ship” and “forecast” columns will roll forward such that at the

 

18



--------------------------------------------------------------------------------

 

end of a week there will be a new binding commitment for the next** weeks and a
new Firm Commitment of three weeks.

 

14.3    The delivery of Product subject to an Order (excluding the Firm
Commitment) may, at the discretion of Powerwave, be revised or delayed once for
up to ** Calendar Days without penalty or cost from original scheduled delivery
date based on the percentages in the chart below. However, all Excess and
Obsolete Materials will be dealt with in accordance with Article 15. Any
commitment to delayed Products shall be considered met once Powerwave takes
delivery of the delayed items. If Powerwave does not take delivery of the
delayed Products within ** Calendar Days the Products will have been cancelled
and dealt with in accordance with Article 15.

 

14.4    Seller shall give Powerwave advance notice of any prospective failure to
ship Product in time to meet the committed delivery date specified in any order
or release. Seller will use its commercially reasonable efforts to meet agreed
delivery dates and ** necessarily incurred solely by Seller to mitigate the
impact on Powerwave of actual or impending late deliveries that are caused by
Seller. If a late delivery which is caused solely by Seller occurs, the parties
will meet, in good faith, discuss responsibility for the delay and mutually
agree upon a resolution.

 

14.5    Powerwave and Seller shall mutually agree on the lead times required in
the initial production order and the ramp up time required to comply with the
initial forecast for each Product. The parties shall meet and mutually agree to
a BOM analysis to establish standard lead-times. This should be done as part of
the quarterly review. Seller shall identify items considered long-lead time
items in the course of doing business and based on market conditions. Seller
shall review long-lead time item concerns for supply, inventory and cost
contingency with Powerwave. Contingency arrangements, minimum purchase
quantities, extended periods of purchase for supply, special safety stock and/or
NCNR as hedging for allocation or price consideration on long-lead time items
shall be discussed between Seller and Powerwave on a routine basis monthly. All
components that have a lead time greater than ** weeks, Materials that are non
cancelable and non-returnable, or that have minimum order quantities will be
listed as an Exhibit on the SLA. This Exhibit shall be updated periodically to
reflect changes.

 

14.6    Seller commits to maintain its ability to deliver the Products according
to the flexibility parameters detailed below. The ** requirements define the
quantity of Products above the ** that Seller shall be ready to deliver. Seller
shall maintain sufficient production capacity to handle a sustained increase of
up **% per week, not to exceed **% any month subject to material availability,
including any approved premium charges by Powerwave, if required, and capacity
of Powerwave supplied tooling or Powerwave financed tooling, provided Powerwave
gives Seller ** prior written notice. For increases that exceed the above
flexibility, Seller and Powerwave shall agree upon production and delivery
schedules on a case by case basis.

 

15.    Reschedule, Cancellation, Excess and Obsolete Materials

 

15.1    Powerwave may delay or reschedule deliveries in advance of agreed
delivery dates as follows.

 

19



--------------------------------------------------------------------------------

 

Powerwave’s Days notice to Seller (prior to original delivery date from factory)

  

Maximum quantity of a specific Product (expressed as a percentage of the
quantity of that specific Product in an Order) for which delivery may be delayed

  

** in Delivery Schedule

--------------------------------------------------------------------------------

**

  

**

  

**

--------------------------------------------------------------------------------

**

  

**

  

**

--------------------------------------------------------------------------------

**

  

**

  

**

--------------------------------------------------------------------------------

**

  

**

  

**

--------------------------------------------------------------------------------

 

*Days = number of Business Days prior to scheduled release date.

** Terms of Article 15 – Excess & Obsolete applicable to all events listed in
above chart.

*** The Seller will use its commercially reasonable efforts to achieve ** as
defined in the above chart.

**** Subject to premium charges as agreed to between the parties in writing to
cover **, if any.

 

Seller shall use its commercially reasonable efforts to mitigate the costs of
Excess material caused by any such delay or rescheduling. Any Excess or Obsolete
Material created as a result of such delay or rescheduling will be dealt with in
accordance with Article 15 (excess and obsolete section) of the Agreement.

 

15.2    Cancellation:

 

In the event of Powerwave’s cancellation of Orders, termination of this
Agreement in whole or in part by either party, decrease of forecasts,
Powerwave’s liability shall be as follows: (i) if an Order or part thereof is
cancelled within ** Business Days of the original scheduled delivery date
specified in such Order, Powerwave is liable for ** of the current price of all
finished Product in Seller’s possession plus work in process and the material
acquisition cost and/or value add on the date the Order(s) (or any part thereof)
was cancelled, minus ** for such Products; (ii) for all cancelled or delayed
Orders ** of the cost of all component inventory in Seller’s possession or on
order including Obsolete and Excess Materials, which Seller is unable to
mitigate in accordance with this Agreement plus reasonable handling and
disposition charges; and (iii) any documented vendor cancellation charges
incurred by Seller with respect to components that are accepted for cancellation
or return by the component vendor. Seller shall provide itemized detail of all
vendor cancellation charges and the reasons for such charges, (iv) Powerwave
shall pay Seller an amount equal to any investment incurred by Seller
specifically in relation to this Agreement with the prior agreement of Powerwave
and which has not been fully recovered by the Seller from Powerwave through
amortization or other means.

 

Powerwave’s Material liability under sub-clauses (ii) through (iii) shall be the
costs of Materials ordered to support Orders and Forecasts in accordance with
Articles 14.1 and 14.2.

 

20



--------------------------------------------------------------------------------

 

If Powerwave cancels an order, reduces a forecast, or makes an engineering
change, Seller shall use commercially reasonable mitigation measures and prudent
material management techniques to minimize the impact of the cancellation,
change or reduction in forecast on Powerwave, including canceling outstanding
orders for components, returning components to the component supplier, and using
the components for other customers.

 

If any Order (or part thereof) is cancelled due to a termination pursuant to
Article 4. Powerwave may direct the Seller to cease its manufacturing operations
in respect of Products affected by such termination. In the event of such
termination, Powerwave shall pay to the Seller all relevant amounts specified in
Article 15.

 

15.3 “Excess materials” means: the quantity of material that the Seller has on
hand, which has been ordered, manufactured or acquired, that is greater than the
sum of: (i) the quantity of material consumed by the Seller in the manufacture
of Products for Powerwave under this Agreement in the ** Calendar Days, and (ii)
the quantity of such material forecasted to be consumed by the Seller in the
manufacture of Products for Powerwave under this Agreement in the ** Calendar
Days.

 

“Obsolete materials” means: any material which the Seller has purchased or
issued a purchase order to the material vendor that is, no longer being required
by the Seller to manufacture Products (or being otherwise unsuitable for use in
the manufacture of Products due to the passage of time) within the ** months,
based on the most recent Orders and Forecast. In the event of:

 

  (a)   a complete or partial termination, rescheduling or cancellation of an
Order, or

 

  (b)   a reduction in a Forecast, or

 

  (c)   the termination of all or any part of this Agreement, or

 

  (d)   any other event, including a change in specifications or an engineering
change,

 

The Seller will provide Powerwave with written notification on or about the **
Calendar Day of each month of the potential cost of such Excess or Obsolete
Materials and make reasonable efforts for up to ** weeks, to mitigate that cost.
The notice shall list items of Material considered excess and/or obsolete. As
soon as Materials are classified as Excess or Obsolete, Powerwave shall be
required to issue a purchase order and purchase the inventory or pay an
inventory carrying charge. If Powerwave purchases the Excess and/or Obsolete
Materials, Powerwave and Seller shall agree upon the location for storage of the
Materials and any applicable storage and delivery costs. If Powerwave does not
purchase the Excess and/ or Obsolete Materials Powerwave shall be required to
pay an inventory carrying charge at ** percent per month on the average value of
the inventory for the ** Calendar Days or until such time as such inventory is
consumed or dispositioned, or such other rate as mutually agreed. For the next
** Calendar Days Powerwave shall be required to pay an inventory carrying charge
at ** percent per month, or such other rate as mutually agreed. Powerwave shall
issue a purchase

 

21



--------------------------------------------------------------------------------

order for carrying charges on a ** basis. The purchase order shall be issued to
the Seller no later than a minimum of ** Business Days prior to the close of the
Seller’s **. After the ** Calendar Days period, Powerwave shall issue a purchase
order and the Seller shall be entitled to deliver all remaining Excess or
Obsolete Material to Powerwave and invoice for the full costs thereof for which
the Seller remains liable, as well as applicable material mark-ups, reasonable
handling and mitigation charges. Such invoice shall be paid by Powerwave, within
** Calendar Days from the date of the invoice. Any offsetting or netting of
invoices shall be governed by section 12.3 of this Agreement.

 

15.4 Seller may purchase Material from Powerwave, on an as-needed basis, prior
to purchasing Material or inventory from other third party vendors. The purchase
price of Material or inventory shall be at the cost reflected in the then
current Product pricing or as otherwise agreed in writing. Powerwave will pass
through the benefit of all Material supplier warranties to the Seller which it
obtained in acquiring such Materials. Powerwave warrants that the Material is
new and unused. If for any reason, and at any time, Material which Celestica had
purchased from the Customer is rendered Excess or Obsolete, Seller will not be
required to perform any mitigation efforts or carry the Materials as described
in Article 15.3. The Seller will provide Powerwave with an invoice of the cost
of such Excess or Obsolete Materials and inventory for the full costs thereof,
as well as reasonable handling charges. Such invoice shall be paid by Powerwave
within ** days from the date of the invoice. As well, Seller shall immediately
be entitled to deliver all Excess or Obsolete Materials or inventory to
Powerwave or if agreed to between the parties the said Excess or Obsolete
Materials and inventory will be stored at the Seller’s premises or another
mutually agreed location. The parties shall agree upon any applicable storage
costs.

 

In an effort to avoid causing Materials acquired from Powerwave to become Excess
or Obsolete, Seller will use all reasonable efforts to consume the Materials
purchased from Powerwave first before consuming Materials purchased from third
parties. Also, the Seller will use all reasonable efforts to consume the Excess
and Obsolete Material that it is storing for Powerwave before ordering Materials
from third parties. If Seller buys back Excess Materials upon which Powerwave
has previously paid a material mark-up charge, Seller will pay to Powerwave the
** plus ** at the time the Excess Material was purchased from the Seller.

 

16. New Product Introduction (NPI).

 

The parties shall follow the procedures as specified in the SLA. Such procedures
relate to requests for quotations, defining deliverables, schedules, milestones,
quantities, testing, status reports and costs as well as Powerwave’s engineering
development process, IT requirements for communicating engineering change
orders, drawings, bills of material and schematics.

 

17. Tooling, Consigned Equipment and Consigned Materials.

 

17.1 Seller, at its own expense, shall furnish, keep in good condition,
calibrate, and replace when necessary all standard operating tools and
non-dedicated test equipment (“Tools”) necessary for the production of the
Products subject to this Agreement. If both parties agree Powerwave may be
entitled to take possession of and title to the Tools that are dedicated, custom
and special for

 

22



--------------------------------------------------------------------------------

the production of the Products upon payment to Seller of a mutually agreed upon
price. Any Tools paid for directly by Powerwave or funded through another
mechanism by Powerwave shall be returned to Powerwave. Upon reasonable notice
Powerwave may require the return or transfer of Tools or equipment that it owns,
if any or that Seller is required to return at Powerwave’s expense and Seller
shall promptly comply with any such request. If Powerwave consigns certain test
equipment, tools (“Consigned Equipment”) and materials (“Consigned Materials”)
to Seller to enable Seller to manufacture Products the following shall apply:

 

17.2 All Consigned Equipment and Consigned Materials to Seller will be delivered
DDU (INCOTERMS 2000) first port of arrival.

 

17.3 If Powerwave consigns Materials to the Seller, the parties shall agree upon
shrinkage and handling charges, if any.

 

17.4 Intentionally left blank

 

17.5 For any delay in delivery due to non-availability or quality of Consigned
Materials and Consigned Equipment Celestica will not be responsible for late
delivery.

 

17.6 Any Consigned Tools, Consigned Equipment, Consigned Materials and custom
tooling, may not be used to manufacture products for any party other than
Powerwave and Seller agrees to not use any of the Consigned Tools, Consigned
Equipment or Consigned Materials in the manufacture, testing, assembly or
shipping of product for any third party. In addition, Seller shall not rent or
loan any of the Consigned Tools, Consigned Equipment or Consigned Materials to a
third party. Seller, at its own cost, shall be responsible for providing
scheduled routine maintenance and scheduled routine calibration. Powerwave shall
be responsible for the costs of all other maintenance, other calibration, repair
or replacement of any Consigned Equipment and custom equipment or other
equipment bought on behalf of Powerwave. Seller will provide Powerwave with
prior notice before it commences any maintenance, calibration, repair or
replacement of any Consigned Equipment, custom equipment or other equipment
bought on behalf of Powerwave for which Powerwave is responsible for. Powerwave
will have three (3) Business Days to respond to the Seller’s request and provide
its approval and such approval shall not be unreasonably withheld. Seller will
not be responsible for any situation giving rise to missed delivery dates,
Product shortages, Product failures or delays in providing replacement or
repairing the Products under the Seller’s warranty obligations, to the extent
such failure or delay is caused by Powerwave’s failure to or delay in providing
its approval.

 

Seller shall maintain proper and separate books and records for any Consigned
Materials and Consigned Equipment. Seller shall exercise due care for any
Consigned Materials and Consigned Equipment and any Consigned Materials will be
stored in a manner that affords ready inspection and identification. Powerwave,
may upon reasonable notice and subject to security requirements, request an
inspection of any Consigned Materials. Seller may charge a mutually agreed
handling charge for handling of any Consigned Materials. Seller shall bear the
risk of loss of and damage to the Consigned Materials and the Consigned
Equipment while in its possession. Seller, on a quarterly basis, will do an
inventory of the Consigned Materials, tag all Consigned Materials with
identification indicating that they are owned by Powerwave and provide Powerwave
with a report of the inventory.

 

23



--------------------------------------------------------------------------------

 

18. IT Systems Support. As mutually agreed to in the SLA, the Seller agrees to
facilitate the communication and system logic links of specific IT functions and
data bases with Powerwave systems including but not limited to quality and shop
floor control systems, documentation and ECO control systems, advanced shipping
notices and inventory and order management systems. Seller will conform to
information technology best practices to ensure the security of intellectual
property both residing at Seller and communicated externally to/from Powerwave.
Seller and Powerwave will jointly develop web based systems to improve
communications.

 

19. Strategic Suppliers and Approved Vendors.

 

19.1 Seller will purchase materials to manufacture Product for Powerwave per the
Powerwave AVL. Certain strategic Material and service providers will be
identified by mutual agreement between the Seller and Powerwave and as part of
the SLA. For these strategic suppliers, Powerwave will maintain account
management responsibilities, such as contracts, pricing, quality and business
performance feed back and management, as well as corrective and remedial action
management. For these strategic suppliers, Seller shall perform tactical duties
as directed by Powerwave, such as purchasing per the Powerwave/supplier
contract, performing incoming inspections and tracking and supplying supplier
quality and business performance data per Powerwave’s request. For non-strategic
suppliers on the AVL, Seller will be responsible for all aspects of supplier
management. In the event of any inconsistency between the terms and conditions
of this Agreement and Powerwave negotiated terms and conditions with suppliers
for Powerwave controlled components, then to the extent of any such
inconsistencies, the Seller shall be relieved of any liability to Powerwave with
respect to Powerwave controlled components. Where Powerwave directs the Seller
to buy Materials from contracts that are negotiated by Powerwave, Powerwave will
have primary responsibility for directing its strategic suppliers to perform in
accordance with these contracts, including resolving any quality issues and
compensating the Seller for its reasonable costs related to Material quality
issues. In the event any supplier places certain components on allocation,
Seller shall promptly notify Powerwave and work diligently to assure proper
allocations for production for Powerwave. Also, Seller shall promptly notify
Powerwave in writing whenever supplier announces “end-of-life” for a component.
Powerwave and Seller will work in a cooperative effort to determine the most
economic order quantity and when to make last time buys for components based on
such factors as cost to manufacture, component availability and inventory
carrying costs. Both parties agree to track and measure the overall performance
of the combined Powerwave and Seller supply chains and discuss mutual
performance and corrective or remedial actions at periodic business reviews. Key
performance indicators and targets are to be agreed upon and shall include
quality, flexibility, delivery and cost.

 

19.2 Seller must formally request Powerwave’s approval to acquire any material
or components that **.) Powerwave will provide Seller with standard cost
information on a monthly basis. Seller shall use Powerwave’s standard PPV form
to request approval. The PPV form shall be submitted with a description of the
reason for the added cost. Powerwave shall respond to Seller with its approval
or disapproval within ** Business Days and such approval shall not be
unreasonably withheld by Powerwave. Where Powerwave fails to approve or
disapproves the PPV form the Seller will not be responsible for missed delivery
dates, delivery delays, Product shortages or delays in providing replacement or
repairing the Products under the Seller’s warranty obligations to the extent
such failure or delay is caused by Powerwave’s failure

 

24



--------------------------------------------------------------------------------

to or delay in approving the PPV request. If Powerwave approves the PPV form,
the authorization shall be for a “spot buy” quantity specified on the PPV form
and shall not apply for subsequent material acquisitions or on a continuing
basis. If there is a dispute between the parties regarding responsibility for
PPV than the parties will work in good faith to resolve such dispute within **
Calendar Days.

 

20. Disaster Recovery Plan. Attached to this Agreement as ** is Seller’s
disaster recovery plan or disaster recovery procedures (“Recovery Plan.”) The
Recovery Plan defines the actions Seller shall take to resume production of the
Products as soon as possible after damage or destruction of Seller’s factory or
other facilities or machinery, personnel, software, documentation and/or supply
management. Such events include without limitation, fire, flood, power shortage,
earthquake or other events of force majuere. The Recovery Plan shall also
include alternative processes for resuming production of the Products by opening
an alternative facility or setting up the necessary equipment and assembly lines
in an existing factory of Seller.

 

20.2 Powerwave acknowledges that the Seller, in the performance of its
obligations under this Agreement, will incur financial obligations on behalf of
Powerwave. The parties agree that the Seller will, before it incurs financial
obligations on behalf of Powerwave, and from time to time, establish, and advise
Powerwave in writing, Powerwave’s credit limit with the Seller. The credit limit
will be established after consultation between Powerwave and Seller. Powerwave
agrees to operate within its credit limit. In the event that Powerwave’s
financial liability exceeds the amount of this credit limit, the Seller will
give Powerwave notice of its default of this condition and, if not remedied
within ** Calendar Days, the Seller has the right to take appropriate action to
reduce its financial obligations.

 

21. Force Majuere. Neither of the parties shall be in default for any failure or
delay in performance (other than payment obligations) hereunder when such
failure or delay is the result of any event, which is beyond their control and
without its fault or negligence. Such events (collectively referred to herein as
“Excusable Delay”) may include, but are not restricted to Acts of God, or of the
public enemy, acts of government in either its sovereign or contractual
capacity, strikes, lockouts, transportation disruptions or freight embargoes,
and riots, quarantine restrictions, mutinies, civil commotion, floods, fire,
epidemics, power shortages or war. If any Excusable Delay affects Seller’s
ability to perform, Seller shall give immediate notice to Powerwave. If the
delay is greater than ** Calendar Days then Powerwave may elect to either: (1)
** the affected Orders or any part thereof, or (2) ** the affected Order(s) or
any part for the duration of the Excusable Delay and cancel any delinquent
Orders.

 

22. Industrial Property Rights.

 

22.1 No Products furnished under this Agreement or Consigned Tools, Consigned
Materials, Consigned Equipment, or equipment or tools designed by Powerwave,
plans, designs, or specifications for producing the same, shall be duplicated or
furnished to others or used to produce products for others without the prior
written consent of Powerwave. Seller shall take appropriate measures to protect
Powerwave proprietary rights in the Products, component parts and designs, as
well as Powerwave IP relating to the Products including the following: (1)
restricting access to the portion of the Seller facility used for manufacturing
Powerwave Products to only Seller’s employees on a need to know basis or need to
perform basis or involved in the

 

25



--------------------------------------------------------------------------------

manufacture, assembly and testing of the Products or when specifically approved
by Powerwave; and (2) treating all proprietary information of Powerwave with the
same degree of care it uses to protect the confidentiality of its own
information, which shall not be less than reasonable care. Seller shall not use
or disclose any Powerwave intellectual property except in furtherance of the
manufacturing the Product in accordance with the terms of this Agreement. Seller
shall provide secure facilities and segregate Powerwave’s Products from
Powerwave’s competitor’s products within the facility. Seller shall take the
following measures to maintain the security of the dedicated area related to the
Products: (i) **; and (ii) **. In addition, during the term of this Agreement
and to the extent required to meet Powerwave’ s **, Products shall be
manufactured by a **. This **. Any manufacturing process technology,
improvements developed by Seller exclusively for Powerwave’s Products and at the
expense of Powerwave may not be used to manufacture products for a competitor of
Powerwave at any Seller facility without the prior written consent of Powerwave.

 

22.2 All existing IP owned by or licensed to Powerwave will continue to be owned
by Powerwave. Seller is licensed to use such of the Powerwave IP as may be
necessary only for the limited purpose of performing its obligations under this
Agreement. No ownership rights are granted to Seller and Seller’s permissible
use of the Powerwave IP is as stated in this Agreement. With respect to any IP
licensed to Powerwave by third parties and included in the license to Seller
described in the prior sentence, Powerwave warrants that such license is in good
standing and includes all necessary rights of sub-licensing. All existing IP of
Seller will continue to be owned by Seller and all IP arising in the course of
Seller’s performance of this Agreement relating to Seller’s manufacturing
know-how, manufacturing process and/or manufacturing consulting services will be
owned by Seller other than IP solely and uniquely related to the Products which
shall be owned by Powerwave. With respect to any IP licensed to Seller by third
parties, Seller warrants that such license is in good standing and includes all
necessary rights to permit Seller to perform its obligations under this
Agreement. Nothing contained herein will be deemed to grant to Powerwave either
directly or by implication, estoppel or otherwise, any license or other right
under any patents, patent applications, or non-patent rights owned by or
licensed to Seller or its affiliates. Nothing contained herein will be deemed to
grant to Seller either directly or by implication, estoppel or otherwise, any
license or other right under any patents, patent applications, or non-patent
rights owned by or licensed to Powerwave or its affiliates, except as necessary
only for the limited purpose of performing its obligations under this Agreement.
Powerwave and Seller may not use any IP of the other party for any other
purpose.

 

23.1 Publicity. Neither party shall, without first obtaining the prior written
consent of the other party, in any manner advertise or publish the fact that
either party has entered to this Agreement, or use any trademarks or trade names
of the other party in advertising or promotional material. In the event that one
party is required by law to make a disclosure or press release the review and
approval of the other party of such press release shall not be unreasonably
delayed or withheld.

 

23.2 Each party acknowledges that the other party (or an Affiliate of such other
party) may, upon advice of its legal advisors, be required to file this
Agreement with the United States Securities and Exchange Commission (“SEC”). If
a party is required to so file, it shall (i) give notice to the other party of
such filing requirement together with a copy of its draft application to the SEC

 

26



--------------------------------------------------------------------------------

requesting the redaction of this Agreement as far in advance of such filing
requirement as is reasonably practicable, and (ii) permit such other party’s
legal advisors to participate in the redaction of this Agreement on a mutually
agreeable basis (with the understanding that each party shall request in its
initial application the preferred redactions being sought by the other party).
Each party agrees that it will (i) work in good faith to include all
recommendations of the other party in all subsequent response filings with the
SEC and (ii) use all reasonable commercial efforts to ensure that only such
information is disclosed as is necessary to meet the SEC requirements. Each
party shall cause its legal counsel to act in a timely and responsive manner in
order to meet the other party’s requirements to meet its filing obligations with
the SEC in a timely manner.

 

24. Insurance. Prior to performing its obligations under this Agreement, Seller
shall procure and maintain insurance for the types of coverage and limits of
liability as follows: (a) Commercial general liability, including suppliers,
contractual liability, business interruption insurance, personal injury, broad
form property damage, products/completed operations with limits of at least $**
per occurrence and in the aggregate; (b) Workers compensation to the extent
required by statute together with statutory disability benefits liability in all
applicable jurisdictions; (c) such other comparable insurance or other types of
insurance that are required or customary in the jurisdiction where Seller will
perform manufacturing, repair, or testing services for Powerwave. Powerwave
shall be named an additional insured under the general liability policy. The
insuring company must be reputable. All coverages must be primary and
noncontributory, and maintained without interruption during the term of this
Agreement. Upon request, Seller shall provide Powerwave with certificates of
insurance evidencing the above coverages Seller shall insure the Tools and the
Consigned Material and Consigned Equipment with full fire and extended coverage
insurance as well as theft insurance in the amount of the replacement value
thereof. Upon reasonable notice to Seller, and subject to Seller’s security and
confidentiality requirements Powerwave’s insurance carriers may inspect the
facilities where Powerwave’s Products are manufactured.

 

25.1 Confidential Information. Seller and Powerwave entered into a
Confidentiality Agreement dated as January 9, 2001 (“NDA”) and the relationship
of Seller and Powerwave with respect to each other’s Confidential Information
shall be governed by the NDA. The NDA shall remain in force for the term of this
Agreement including any renewal or extension terms.

 

25.2 Freedom of Action Except as expressly provided pursuant to Article 25.1 and
22.1 above, this Agreement shall not prevent the Seller or its Affiliates or
Powerwave or its Affiliates from marketing, acquiring, or developing materials,
products or services which are similar or competitive to those of Powerwave or
the Seller. The Seller or Powerwave may pursue activities independently with any
third party, even if similar to the activities under this Agreement. During the
term of this Agreement, ** which the Seller manufacturers under this Agreement.

 

26. Indemnification.

 

26.1 Seller shall and hereby does defend, indemnify and hold harmless Powerwave,
its Affiliates, officers, directors, employees (all referred to in this section
26 as “Powerwave”) from any and all damages, costs, fees, expenses or losses
including reasonable attorneys fees, to the extent that such damages, costs,
fees and expenses or losses result from an intellectual property

 

27



--------------------------------------------------------------------------------

infringement suit, claim or proceeding resulting from Seller’s manufacturing
processes used for Powerwave (excluding manufacturing processes supplied or
specified by Powerwave) provided, that Seller is given prompt notice of such
suit, claim, proceedings and Powerwave provides Seller with reasonable
assistance and cooperation in the defense of the claim, suit, proceedings and
shall permit Seller to control the defense of the claim. Powerwave may employ
counsel, at its own expense, to assist in the defense of the claim. Powerwave
shall have no authority to settle any claim on behalf of Seller.

 

26.2 Seller shall and hereby does defend, indemnify and hold harmless Powerwave
from any and all third party claims, damages, costs, fees, expenses, losses,
including reasonable attorneys’ fees to the extent that such claims, damages,
costs, fees, expenses, losses, result from (i) death, personal injury or
property damage arising from the negligent acts or omissions of Seller or the
willful misconduct of Seller, provided that Seller is given prompt notice of
such claim and Powerwave provides Seller with reasonable assistance and
cooperation in the defense of the claim and shall permit Seller to control the
defense of the claim. Powerwave may employ counsel, at its own expense, to
assist in the defense of the claim. Powerwave shall have no authority to settle
any claim on behalf of Seller.

 

26.3 Powerwave shall and hereby does indemnify, defend and hold harmless Seller,
its Affiliates, officers, directors, employees (all referred to in this section
26 as “Seller”) from and against all third party claims, costs, damages, fines,
losses and expenses (including reasonably attorneys fees) to the extent that
such claims, costs damages, fines, losses and expenses result from: (i) death,
personal injury or property damage arising from Powerwave’s negligent acts or
omissions or willful misconduct; or (ii) any intellectual property infringement
claim arising from any written specifications, software, written instructions,
supplied by Powerwave to Seller, provided that Seller gives Powerwave prompt
notice in writing of the claim, provides reasonable assistance and co-operation
to Powerwave in defense of the claim and permits Powerwave to control the
defense of the claim. Seller may employ counsel, at its own expense, to assist
in the defense of the claim. Seller shall have no authority to settle any claim
on behalf of Powerwave.

 

27. Limitations of Liability.

 

27.1 Neither party excludes or limits its liability for death or personal injury
resulting from its negligence nor liability for breach of any term implied by
statute to the extent that such liabilities cannot by law be limited or
excluded.

 

27.2 Subject only to Article 27.1 above, under no circumstances will either
party have any liability, whether in contract or for negligence or otherwise and
whether related to any single event or series of connected events, and except
for any obligation to pay amounts which are properly due and payable hereunder,
for any of the following:

 

  (a)   **, any liability in excess of:

 

  i)   in the case of damage to or loss of tangible property, the value of such
property;

 

28



--------------------------------------------------------------------------------

 

  ii)   in the case of an **, the amounts agreed to by the parties pursuant to
section **; and

 

  iii)   in any event, regarding any other liability, the total amount paid for
the affected Product giving rise to such liability in the ** period immediately
preceding the date the cause of action arose.

 

  (b)   any liability for any incidental, indirect or consequential damages or
loss of business, loss of records or data, loss of use, loss of profits, revenue
or anticipated savings or other economic loss whether or not a party was
informed or was aware of the possibility of such loss; or

 

  (c)   any third party claims, other than claims arising under Article 26,
against the other party for any loss, damage, costs or expenses.

 

27.3 Neither Powerwave nor Celestica may bring an action more than ** years
after the aggrieved party learned of or should have learned of the cause of
action.

 

27.4 Seller shall have no liability to Powerwave for any failure to perform any
obligation due to the act or omission of Powerwave, or any strategic supplier
designated by Powerwave.

 

28. Governmental Compliance.

 

28.1 Seller shall (i) comply with all applicable federal, state, local, and
foreign laws, rules and regulations applicable to its obligations under this
Agreement, and (ii) furnish Powerwave with any information held by Seller which
might enable Powerwave to comply with such laws, rules and regulations in its
use of the Products. Seller warrants that the Products that have been
manufactured and produced in the United States comply with the requirements of
the Fair Labor Standards Act of 1938, as amended, and regulations and orders
pursuant thereto issued by the U.S. Department of Labor.

 

28.2 Without limiting the generality of section 28.1 above, Seller warrants that
(i) each chemical substance contained within the Products is on the inventory of
chemical substances compiled and published by the Environmental Protection
Agency pursuant to the Toxic Substances Control Act, and (ii) all material
safety data sheets required to be provided by Seller for Products shall be
provided to Powerwave prior to shipment of the Products and shall be complete
and accurate.

 

28.3 Seller also warrants that neither any of the Products nor any component of
the Products: (i) contains any “class 1 substance” as that term is defined in 42
U.S.C. section 7671(3) as now in existence or hereafter amended.

 

28.4 Seller warrants to Powerwave that no lead, cadmium, mercury or hexavalent
chromium have been intentionally added to any packaging or packaging component
(as defined under applicable U.S. laws) to be provided to Powerwave under this
Agreement and that packaging materials were not manufactured using and do not
contain chlorofluorocarbons. In addition, Seller further warrants to Powerwave
that the sum of the concentration levels of lead, cadmium,

 

29



--------------------------------------------------------------------------------

mercury and hexavalent chromium in the package or packaging component does not
exceed 100 parts per million. Upon request, Seller shall provide Powerwave
certificates of compliance from the suppliers of the packaging materials
certifying compliance with the requirements in this section.

 

29. Miscellaneous.

 

29.1 The waiver of either party of a breach of any provision of this Agreement
shall not constitute a waiver of any succeeding breach of the same or any other
provision. The failure of either party to require performance by the other party
of any provision of this Agreement shall not affect the right to require such
performance in the future.

 

29.2 All notices required or permitted to be given by Powerwave or Seller to the
other party under the terms of this Agreement shall be written in English and
shall be effective on the day of service if served personally or by facsimile
transmission with confirmation, or three business days after mailing if mailed
by First Class mail, registered or certified, postage prepaid. All notices and
correspondence concerning this Agreement shall be sent to the parties hereto at:

 

30



--------------------------------------------------------------------------------

 

Powerwave

 

Seller

     

Powerwave Technologies, Inc.

 

Celestica Corporation

1801 E. St. Andrew Place

 

4/F Unit B, 5 Xinghan Street, Suzhou,

Santa Ana, CA 92705

 

Industrial, Park

     

Attn: Chief Financial Officer

 

Attn: General Manager

     

Fax: 714 466-5801

 

Fax: 86 512 761 8216

         

And

         

5325 Hellyer Avenue

   

San Jose, California, 95138

         

Attn: General Manager

         

(408) 229-6075

         

With a copy to:

   

Celestica International, Inc.

   

12 Concorde Place

   

Toronto, Ontario

   

Canada M3C 3R8

         

Attn: Corporate Contracts

   

Department

   

Fax: 416 448-5895

 

 

29.3 Unless otherwise instructed by Powerwave, all Products shall comply with
federal, state, and local laws and regulations of the United States applicable
to the manufacture, packing, and shipment of such Products and shall comply with
any amendments thereto which may have come into effect prior to the time such
Products are delivered.

 

29.4 This Agreement is for the benefit of the parties hereto and not for any
other person except as specifically provided herein. The invalidity, in whole or
in part, of any article or paragraph hereof shall not affect the validity of the
remainder of such article or paragraph or of any agreement resulting therefrom.
Any rights or obligations under this Agreement which by their nature continue
after termination will remain in effect until they are completed.

 

29.5 The laws of the State of Delaware govern this Agreement and all
transactions hereunder exclusive of any provisions of the United Nations
Convention on the International Sale of Goods and without regard to principles
of conflicts of law. The parties submit to the non-exclusive jurisdiction of the
courts of California. The parties hereto expressly waive any right they may

 

31



--------------------------------------------------------------------------------

 

have to a jury trial and agree that any proceedings under this Agreement shall
be tried by a judge without a jury. In the event of any litigation relating to
or arising out of this Agreement, the prevailing party shall be entitled to
recover its reasonable attorney’s fees and costs.

 

29.6 This Agreement, together with the Exhibits hereto and any other attachment,
constitutes the entire Agreement between the parties hereto with respect to the
subject matter hereof and all prior or contemporaneous oral or written
communications, understandings or agreements with respect to the subject matter
hereof are superseded. This Agreement may not be modified or amended except by
an instrument in writing signed by a duly authorized representative of each of
the parties. In the event of any inconsistency or conflict between this
Agreement and any Order or other forms used pursuant to this Agreement, the
terms and conditions of this Agreement shall prevail. Notwithstanding the
foregoing, the parties may expressly supersede specific terms of this Agreement
with regard to a specific Order by so stating on the face of such Order and by
reference to this Agreement, provided that such Order is mutually signed by
authorized representatives of both parties.

 

29.7 The relationship of Seller and Powerwave as established under this
Agreement and any Orders will be and at all times remain one of independent
contractors, and neither party will at any time nor in any way represent itself
as being a dealer, agent or other representative of the other party or as having
authority to assume or create obligations or otherwise act in any manner on
behalf of the other party.

 

29.8 Neither party may assign this Agreement in whole or in part without the
prior written consent of the other party, and such consent shall not be
unreasonably withheld. Notwithstanding the above, this Agreement may be assigned
without the consent of the other party to any successor corporation or entity
whether by purchase of all or substantially all of the assets or outstanding
capital of a party or by merger or consolidation provided that (a) the
transferee agrees in writing to be bound by and subject to all of the terms and
provisions of this Agreement, (b) the proposed transferee has the ability (as
may be shown by its financial statements, or other documentation, as may be
reasonably accepted by the other party) to fulfill its obligations relative to
accepted Orders and Forecast pursuant to this Agreement at the time the
assignment is proposed or provide security in lieu thereof and (c) provided that
the transferee is not a competitor of the non-assigning party. Should any of the
foregoing conditions not be met, the assignment shall be null and void, unless
the other party’s prior written consent has been given.

 

29.9 Upon a party’s request, the other party shall provide the requesting party
with an appropriate certification stating the country of origin for the Products
manufactured, sufficient to satisfy the requirements of (i) the customs
authorities of the country of receipt, and (ii) any applicable export licensing
regulations, including those of the United States. Seller or Powerwave will not
use, distribute, transfer or transmit any products, software or technical
information (even if incorporated into other products) provided under this
Agreement except in compliance with U.S. export laws and regulations (the
“Export Laws”). Seller or Powerwave will not, directly or indirectly, export or
re-export the following items to any country which is in the then current list
of prohibited countries specified in the applicable Export Laws: (a) software or
technical data disclosed or provided to the other party ; or (b) the direct
product of such software or technical data. Seller or Powerwave agrees to
promptly inform the other party in

 

32



--------------------------------------------------------------------------------

 

writing of any written authorization issued by the U.S. Department of Commerce
office of export licensing to export or re-export any such items referenced in
(a) or (b). The obligations stated above in this clause will survive the
expiration, cancellation or termination of this Agreement or any other related
agreement.

 

29.10 Seller shall mark every Product (or the Product’s container if there is no
room on the Product itself) with the country of origin. Seller shall, in
re-marking the Products, comply with the requirements of the customs authorities
of the country of receipt.

 

29.11 In the event that either party makes or receives, directly or indirectly,
any payments, loans, gifts, favors, or other special considerations or forms of
compensation (1) to or from the other party, to its employees, other than
payments set forth in this Agreement, the Order, or in other contractual
agreements between Seller and Powerwave; or (2) to or from any third party for
the purpose of influencing the performance by Powerwave or Seller of its duties
hereunder, then this Agreement may be terminated at the option of the party
after ** days’ written notice to the other party.

 

29.12 Before filing any litigation relating to a claim or controversy, Seller
and Powerwave will attempt to settle any claim or controversy between them
through consultation and negotiation in good faith and with a spirit of mutual
cooperation. After attempts to resolve a dispute by Seller and Powerwave have
failed, before resorting to litigation, either party may, upon notice to the
other, request that such controversy or claim be referred to the appropriate
management personnel of each party for negotiation and resolution. If such a
request is made, the applicable and appropriate management-level personnel of
the parties shall meet in person or by telephone within ** days after such
request and shall review and attempt to negotiate a mutually acceptable
resolution of the claim or controversy in dispute. Nothing in this clause shall
be construed to preclude any party from seeking injunctive relief to prevent
irreparable harm or to preserve the status quo.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
indicated below.

 

Seller: Celestica Corporation

     

Powerwave Technologies, Inc.

By:

 

 

--------------------------------------------------------------------------------

         

By:

 

 

--------------------------------------------------------------------------------

                                                       

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

Name

     

Date

     

Name

     

Date

Title

             

Title

                                                           

Address:

     

Address:

5325 Hellyer Avenue, San Jose, California, 95138

     

1801 E. St. Andrew Place

Santa Ana, California 92705

 

33



--------------------------------------------------------------------------------

 

CONFIDENTIAL PORTIONS OMITTED

 

Exhibit A – Product Listing

 

This Agreement covers all of Powerwave’s Products:

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

**

 

This list may be amended from time to time outside of this Agreement.

 

**

 

**

 

**

 

**

 

**

 

This may be amended from time to time outside of this Agreement



--------------------------------------------------------------------------------

 

Exhibit B – **

 

 

**